Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 06, 2021

The Court of Appeals hereby passes the following order:

A21D0378. JENNIFER GRIMES v. CHRISTOPHER GRIMES.

      In this domestic relations matter, the juvenile court entered an order granting

plaintiff Christopher Grimes’s petition to modify child custody, awarding sole legal

and physical custody of the parties’ minor child to Christopher, and ordering

defendant Jennifer Grimes to pay child support. Jennifer has filed a timely application

for discretionary review, seeking to appeal the custody rulings.

      Under OCGA § 5-6-34 (a) (11), direct appeals are permitted from “[a]ll

judgments or orders in child custody cases awarding, refusing to change, or

modifying child custody or holding or declining to hold persons in contempt of such

child custody judgment or orders.” Thus, the order Jennifer seeks to appeal is directly

appealable.

      Under OCGA § 5-6-35 (j), this Court will grant a timely application for

discretionary review if the lower court’s order is subject to direct appeal. See City of

Rincon v. Couch, 272 Ga. App. 411, 412 (612 SE2d 596) (2005). Accordingly, this

application is hereby GRANTED. Jennifer shall have ten days from the date of this

order to file a notice of appeal in the juvenile court. See OCGA § 5-6-35 (g). If

Jennifer already has filed a notice of appeal in the juvenile court, then she need not
file a second notice. The clerk of the juvenile court is DIRECTED to include a copy

of this order in the record transmitted to the Court of Appeals.


                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/06/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.